BRAZORIA V BASIN CREDIT



NO. 07-02-0108-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

MAY 16, 2002
______________________________

MICHAEL MILES


		Appellant

v.

THE STATE OF TEXAS



		Appellees

_________________________________

FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2000-433,443; HON. JACK D. YOUNG, PRESIDING
_______________________________

Before BOYD, C.J., QUINN and REAVIS, JJ
	Michael Miles appeal from a judgment signed on December 7, 2001.  A timely
motion for new trial was filed on January 3, 2002, followed by a notice of appeal on March
1, 2002.  Given these circumstances, the appellate record was due on April 8, 2002. See
Tex. R. App. Proc. 26.1(a) & 35.1(a).  Though the clerk's record has been received, that
of the court reporter has not.  Instead, we granted the court reporter an extension and
extended her deadline to May 10, 2002.  Before us is another request for an extension by
the court reporter.  The latter asks for an additional 30 days to complete and file her
record.  We grant same.  
	Accordingly, we order Georganna Robinett, the assigned court reporter for the
137th Judicial District of Lubbock County, to transcribe and file with the clerk of this court
a reporter's record encompassing the trial had in cause number 2000-433,433, styled The
State of Texas v. Michael Miles and complying with the Texas Rules of Appellate
Procedure.  Said transcription shall include all argument, evidence, and exhibits presented
to the trial court during trial as well as any pre-trial and post-trial hearings conducted in the
cause.  We further order Georganna Robinett to file the complete reporter's record in a
manner which will assure its actual receipt by the clerk of this court on or before June 10,
2002.  No further motions for extension of the deadline will be entertained.
	It is so ordered.

							Per Curiam

Do not publish.